Filed 10/23/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


In re J.W., a Person Coming         B303310
Under the Juvenile Court Law.
                                    (Los Angeles County
                                    Super. Ct. No. TJ23502)


THE PEOPLE,

        Plaintiff and Respondent,

        v.

J.W.,

        Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Melissa N. Widdifield, Judge. Affirmed.

     Lynette Gladd Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle, Deputy Attorney General, and
Chung L. Mar, Deputy Attorney General, for Plaintiff and
Respondent.
                               ******
       Under the “routine booking question” exception to Miranda
v. Arizona (1966) 384 U.S. 436 (Miranda), Miranda warnings
need not be given before a suspect being booked into custody is
asked about his “name, address, height, weight, eye color, date of
birth, and current age.” (Pennsylvania. v. Muniz (1990) 496 U.S.
582, 601-602 (Muniz) (plur. opn. of Brennan, J.).) But what if any
of these core “booking questions”—in this case, the suspect’s age
and date of birth—is an element of the crime with which he is
ultimately charged? Does the routine booking question exception
still apply, or is the suspect’s answer subject to exclusion because
asking the question in that particular case was “reasonably likely
to elicit an incriminating response from the suspect” (Rhode
Island v. Innis (1980) 446 U.S. 291, 301 (Innis))? Consistent with
our Supreme Court’s recent decision in People v. Elizalde (2015)
61 Cal.4th 523 (Elizalde), we hold that the routine booking
question exception categorically applies to all of the core “booking
questions” enumerated in Muniz and authorizes the admission of
the defendant’s answers to those specific questions into evidence
“without [the need to] assess[] th[ose questions’] incriminatory
nature on a case-by-case basis.” (Id. at p. 535.) We accordingly
                                                 1
affirm the juvenile adjudication in this case.

1     On August 27, 2020, after briefing was concluded,
defendant filed a request that the court dismiss his appeal.
Because the case raises “issues [that] are important and of
continuing interest,” we deny defendant’s request to dismiss in
order to resolve the issues presented herein. (Burch v. George
(1994) 7 Cal.4th 246, 253, fn. 4; Cal. Rules of Court, rule
8.316(b)(2).)

                                 2
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    The crime
       On November 15, 2019, 16-year-old J.W. (minor) took off
running after he made eye contact with two Los Angeles Police
Department officers who encountered him on the street. The
officers gave chase. As he fled, minor discarded a backpack he
had been wearing. After catching up to minor in a laundromat,
the officers retrieved the backpack. The backpack contained a
loaded, semi-automatic handgun, with one round in the chamber.
As he was being handcuffed, minor spontaneously told the
officers that he was carrying the gun for protection.
       B.    Post-arrest
       The officers transported minor to the station house to be
booked. As part of the booking process, minor was asked his age
and date of birth. He replied that he was 16 and provided his
birthdate. Minor was read his Miranda rights, waived them, and
repeated that he was carrying the gun for protection.
II.    Procedural Background
       The People filed a petition asking the juvenile court to
declare minor a “ward” based on the allegation that he had
committed the felony crime of being a minor in possession of a
firearm (Pen. Code, § 29610).
       The matter proceeded to trial in December 2019. After the
prosecutor rested the People’s case-in-chief, minor pointed out
that the People had not introduced any evidence of minor’s age,
which is an element of the sole offense alleged in the petition.
Over minor’s objections based on hearsay, lack of foundation, and
Miranda, the juvenile court allowed the prosecutor to recall one
of the arresting officers to testify that (1) he asked minor his age


                                 3
and date of birth, which minor provided during the booking
process, (2) the officer subsequently “verified” minor’s age and
date of birth by running “department resources,” and (3) the
officer also verified that information with the California
Department of Justice.
       The juvenile court sustained the petition, designated the
sustained offense as a felony, ordered that minor be placed at
home on probation, and directed that minor live in his father’s
home in Glendale, Arizona.
       Minor filed this timely appeal.
                            DISCUSSION
       Minor argues that there is insufficient evidence to support
his adjudication as a ward because (1) the statements he made to
the booking officer about his age and date of birth are
inadmissible under Miranda, and (2) without those statements,
the People did not prove that he was a minor in possession of a
firearm. Minor is correct that the People are required to prove
every element of offenses against juveniles beyond a reasonable
doubt (In re Miguel L. (1982) 32 Cal.3d 100, 105), and that a
defendant’s status as a minor is certainly an element of being a
minor in possession of a firearm (Pen. Code, § 29610); In re I.A.
(2020) 48 Cal.App.5th 767, 778). Consequently, the validity of
the juvenile court’s order sustaining the allegations against
minor turns on whether Miranda bars admission of the
statements he made about his age and date of birth during the
                2
booking process. We independently review the legal contours of



2    In light of our conclusion that Miranda does not bar the
admission of his answers, we have no occasion to address
whether the rules of evidence bar the officer’s testimony that he

                                 4
Miranda’s rule as well as whether Miranda applies to the
particular statement in a case. (People v. Cromer (2001) 24
Cal.4th 889, 901 [meaning of constitutional law]; People v.
Gamache (2010) 48 Cal.4th 347, 385 [application of Miranda].)
       “Miranda established the now-familiar rule that
prosecutors may not admit a suspect’s statements in their case-
in-chief against the suspect-defendant unless: (1) the defendant
was advised that (a) ‘he has a right to remain silent,’ (b) anything
he says ‘may be used as evidence against him,’ (c) ‘he has a right
to the presence of an attorney,’ and (d) the defendant will be
provided an attorney if he cannot afford one; (2) the defendant
waived those rights, either expressly (by affirmatively indicating
a wavier) or implicitly (by answering questions); and (3) prior to
making the statements to be admitted, the defendant did not
invoke either his right to remain silent or his Miranda right to an
attorney.” (People v. Orozco (2019) 32 Cal.App.5th 802, 811,
quoting Miranda, supra, 384 U.S. at pp. 444-445, 473-474, 476;
People v. Jackson (2016) 1 Cal.5th 269, 338-339 (Jackson).)
Miranda’s protections apply to juveniles as well as adults. (In re
Roderick P. (1972) 7 Cal.3d 801, 810-811.)
       Miranda’s protections only apply, however, to statements
made in the course of “custodial interrogation.” (Miranda, supra,
384 U.S. at 444.) There is no doubt that minor was in police
“custody” when he was being booked, so the critical question is
whether the questions put to him by the booking officer
constituted “interrogation.” For purposes of Miranda,
“interrogation” means (1) “express questioning,” or (2) “any words
or actions on the part of the police (other than those normally

was able to verify minor’s age and date of birth through other
sources.

                                 5
attendant to arrest and custody) that the police should know are
reasonably likely to elicit an incriminating response from the
suspect.” (Innis, supra, 446 U.S. at p. 301.) What matters most
is “‘the perceptions of the suspect,’” not “‘the intent of the police.’”
(Ibid.; Muniz, supra, 496 U.S. at p. 601 (plur. opn. of Brennan,
J.).)
        Not all responses to express questioning by law
enforcement are barred by Miranda. As is most pertinent here,
the United States Supreme Court in Muniz held that a suspect’s
answers to express questions during the booking process
regarding the suspect’s “name, address, height, weight, eye color,
date of birth, and current age” are not barred by Miranda, even
when not preceded by the above described Miranda warnings.
(Muniz, supra, 496 U.S. at pp. 586, 601 (plur. opn. of Brennan,
J.), italics added; id. at p. 608 (conc. & dis. opn. of Rehnquist, J.).)
Muniz referred to this as the “‘routine booking question’
exception” to Miranda. (Id. at p. 601 (plur. opn. of Brennan, J.).)
        Because in this case some of the booking questions were
used to prove an element of the offense alleged against minor,
this case squarely presents the following question: Does the
routine booking question exception to Miranda still apply when
the questions posed—here, date of birth and current age—fall
squarely within Muniz’s core definition of “booking questions”
but, on the facts of the specific case, are nevertheless “reasonably
likely to elicit an incriminating response from the suspect” (Innis,
supra, 446 U.S. at p. 301)?
        There is a split of authority on how to answer this question.
        In Elizalde, our Supreme Court strongly suggested that the
routine booking question exception still applies. There, the issue
was whether a suspect’s answers to booking questions regarding


                                   6
his gang affiliation fell within the exception. The court held they
did not. (Elizalde, supra, 61 Cal.4th at p. 538.) In reaching this
conclusion, the court drew a distinction between “the basic
biographical data contemplated in Muniz” (that is, the seven
questions bearing on “basic identifying biographical data”
specifically identified in Muniz) and other “questions asked
during booking that are reasonably related to administrative
concerns.” (Id. at pp. 535-536, 538.) Elizalde held answers to
booking questions regarding the categories of biographical data
listed in Muniz “may be admitted without assessing their
incriminatory nature on a case-by-case basis,” while answers to
other booking questions could be admitted only if the questions
fell outside the usual test for “‘interrogation’”—that is, if the
questions were not “‘reasonably likely to elicit’” a response from
the suspect that was incriminating in that case. (Id. at pp. 535,
538.) Because the booking question regarding gang affiliation did
not deal with one of the seven categories of “basic identifying
biographical data” set forth in Muniz, and was reasonably likely
to elicit an incriminating answer in light of the gang allegations
likely to be at issue in Elizalde’s prosecution, the court held that
Miranda barred admission of his answers. (Id. at p. 540.) Post-
Elizalde opinions from the Courts of Appeal have adhered to the
distinction drawn by Elizalde. (E.g., People v. Roberts (2017) 13
Cal.App.5th 565, 574-576 [applying distinction, as regarding
gang affiliation]; People v. Villa-Gomez (2017) 9 Cal.App.5th 527,
536-537 [same].)
       The United States Court of Appeals for the Ninth Circuit
(the Ninth Circuit) has taken a different approach. In the Ninth
Circuit, any and all questions asked during the booking process—
even if those questions seek any of the seven categories of “basic


                                 7
identifying biographical data” enumerated in Muniz—are subject
to exclusion under Miranda if “a police officer has reason to know
that [the] suspect’s answer may incriminate him.” (United States
v. Henley (9th Cir. 1993) 984 F.2d 1040, 1042 [“even routine
questioning may amount to interrogation”]; accord, United States
v. Williams (9th Cir. 2016) 842 F.3d 1143, 1147 [applying this
rule, albeit as to gang affiliation outside Muniz’s seven
categories]; United States v. Equihua-Juarez (9th Cir. 1988) 851
F.2d 1222, 1226-1227 [applying this rule, albeit as to name and
place of birth]; United States v. Gonzalez-Sandoval (9th Cir.
1990) 894 F.2d 1043, 1046-1047 [same].) Applying this approach,
United States v. Disla (9th Cir. 1986) 805 F.2d 1340, 1347, held
that a suspect’s answer to a booking question about his current
address was inadmissible under Miranda because it could be
used to implicate him for “cocaine and cash” police discovered at
his residence during the execution of an unrelated search
warrant.
       As one would expect, minor urges us to follow the Ninth
Circuit’s approach while the People urge us to follow the
California Supreme Court’s approach. We choose to follow the
California Supreme Court’s approach, and we do so for three
reasons.
       First, and most obviously, we follow the path staked out for
us by our Supreme Court in Elizalde because it is the Supreme
Court’s role to blaze the trails and our role to follow the trail so
blazed. (Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal.2d 450, 455-456 [“Courts exercising inferior jurisdiction must
accept the law declared by courts of superior jurisdiction”].)
       Second, we agree with Elizalde’s implicit conclusion that its
approach is the approach more consistent with Muniz itself. Like


                                 8
Elizalde, Muniz also drew a distinction between the seven
categories of basic biographical data falling within its “‘routine
booking question’ exception” to Miranda and other “question[s]
asked during the booking process,” which it said did not “fall[]
within that exception.” (Muniz, supra, 496 U.S. at pp. 601-602 &
fn. 14 (plur. opn. of Brennan, J.).) What is more, Muniz chose to
define a “‘routine booking question’ exception.” (Id. at 601, italics
added.) If, as the Ninth Circuit cases hold, the default test for
“interrogation” still applies to questions regarding the seven
categories of basic biographical data listed in Muniz, then
Muniz’s “exception” would still be applying Miranda’s rules
regarding what constitutes interrogation but with an overlay that
rebuttably presumes that booking questions regarding the seven
Muniz categories are not reasonably likely to elicit an
incriminating response. In our view, reading Muniz in this way
means that it is still subject to—and hence not excepted from—
Miranda, and thus is not really, as Muniz purported to create, a
“routine booking question exception.”
       Lastly, Elizalde is more consistent with the rationale
underlying Miranda. Miranda created its prophylactic
protections “[t]o safeguard a suspect’s Fifth Amendment privilege
against self-incrimination from the ‘inherently compelling
pressures’ of custodial interrogation” (Jackson, supra, 1 Cal.5th
at pp. 338-339) because, when present, those “pressures . . . work
to undermine the individual’s will to resist and to compel him to
speak where he would not otherwise do so freely” (Muniz, supra,
496 U.S. at p. 589). Given this underlying function, the United
States Supreme Court has declined to apply Miranda in
situations that “do not implicate the concerns underlying
Miranda” because “the coercive atmosphere” of custodial


                                  9
interrogation “is lacking” (Illinois v. Perkins (1990) 496 U.S. 292,
296), or in situations in which competing concerns “outweigh[]
the need for” Miranda’s “prophylactic rule” and the time
consuming “on-the-scene balancing process” it entails (New York
v. Quarles (1984) 467 U.S. 649, 657-658).
        Questions about the seven categories of basic identifying
biographical data listed in Muniz during the booking process do
not subject suspects to “inherently compelling pressures” that
might “compel them to speak” when they would not otherwise do
so. Although suspects being booked are most certainly in
custody, a booking officer asking them for their name, date of
birth and similar biographical data—information that is “likely to
be . . . insignificant in the scheme of things” because it is
“incriminating only in unusual circumstances”—is not subjecting
them to inherently compelling pressures over and above those
from merely being in custody. (Hiibel v. Sixth Judicial Dist.
Court (2004) 542 U.S. 177, 191.) But something more than being
in “custody” is required. (Innis, supra, 446 U.S. at p. 300
[“‘interrogation’” “reflect[s] a measure of compulsion above and
beyond that inherent in custody itself”].) This is undoubtedly
why Innis excludes from the definition of “interrogation” “words
or actions . . . normally attendant to arrest and custody.” (Id. at
p. 301; Elizalde, supra, 61 Cal.4th at p. 535 [so noting].)
        Moreover, it is critical for law enforcement to know who it
is admitting into its custody. This competing consideration
justifies a rule that dispenses with the otherwise necessary “on-
the-scene balancing” as to whether any of the seven categories of
basic biographical data might prove incriminating based on the
underlying crime and the charges that might be filed in each
particular case. Indeed, this case vividly illustrates the


                                10
importance of this basic biographical information. Consistent
with the state’s “‘parens patriae interest in preserving and
promoting the welfare’” of juveniles who are suspected of
committing crimes (Alfredo A. v. Superior Court (1994) 6 Cal.4th
1212, 1225, quoting Schall v. Martin (1984) 467 U.S. 253), law
enforcement is required by statute to treat minors differently
than adults: Minors must be housed in juvenile halls (not jails)
(Welf. & Inst. Code, § 207.1, subd. (a)), and officers must “notify”
the minor’s parents or caregivers about any arrest and where the
minor is being housed (Id., § 627, subd. (a)). Knowing an
arrestee’s age is critical to complying with these statutes, and the
most logical way to obtain this information is by asking about it
during the booking process. Given these important, competing
concerns, having an exception that obviates the need to engage in
a case-by-case analysis of the possibly incriminating impact of
asking basic biographical questions makes sense, particularly
given the rarity with which those questions elicit answers that
might prove to be incriminating. (Elizalde, supra, 61 Cal.4th at
p. 535 [noting how Muniz’s questioning “is generally unrelated to
crime and unlikely to elicit an incriminating response”].)
      In light of this analysis, the trial court did not err in
admitting the officer’s testimony regarding minor’s answers to
the booking questions about his age and date of birth, both of
which fall squarely within Muniz’s categories of basic
biographical data. With that evidence as part of the record, there
was sufficient evidence to support the juvenile court’s
adjudication.




                                 11
                       DISPOSITION
     The judgment is affirmed.
     CERTIFIED FOR PUBLICATION.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, Acting P.J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                12